Citation Nr: 1535985	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, including osteoarthritis (OA) and degenerative joint disease (DJD), to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a left shoulder disability, including OA, DJD and rotator injury, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a local hearing officer in August 2012, and at a video conference hearing before the undersigned Veterans Law Judge in November 2013.  Transcripts of both hearings are in the Veteran's file.  

In April 2014 and January 2015, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  Any current right shoulder disability did not have its onset in service; right shoulder arthritis was not manifest to a compensable degree within the one-year period following separation from service; and the current right shoulder disability is unrelated to any injury, disease, or event in service.  

2.  Any current left shoulder disability did not have its onset in service; left shoulder arthritis was not manifest to a compensable degree within the one-year period following separation from service; and the current left shoulder disability is unrelated to any injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, to include OA and DJD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a left shoulder disability, to include OA, DJD and rotator injury, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations in May 2010 and September 2014 in connection with the claims.  Most recently, pursuant to the Board's January 2015 remand, the VA examiner who conducted the September 2014 examination provided further medical opinion in a February 2015 addendum.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claims.  The reports for each claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

VA regulations provide that, if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, but not arthritis, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.  However, direct service connection may still be warranted.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran and his representative assert that service connection is warranted for right shoulder and left shoulder disabilities, to include OA and DJD, because the currently diagnosed disabilities were either incurred in service or are the result of an in-service injury or exposure to Agent Orange.  

Service treatment records show the Veteran was treated for two infected lacerations on the right arm and left leg in April 1967 after a bunker fell on him.  There were no associated shoulder complaints and no follow-up treatment.  Subsequent service treatment records show no shoulder complaints, findings, treatment or diagnoses.  The Veteran's November 1967 Discharge examination report notes the Veteran injured his knees when a bunker fell on them.  There were no associated shoulder complaints and clinical evaluation of the upper extremities was normal.  

The earliest post-service treatment record, a January 1997 private orthopedic second opinion regarding the Veteran's right shoulder, indicates that he injured his right shoulder in early October 1996 lifting something at work.  The examiner opined that an MRI report suggested an impingement process and possibly a glenoid labrum lesion.  

Private treatment records dated in June 2003 note the Veteran had left shoulder pain of several years' duration that had recently increased in severity after a work injury in May 2003.  An April 2004 private treatment record related the Veteran's left shoulder pain to repetitive use at work and a March 2005 private treatment record related it to his heavy manual labor.  An August 2009 private treatment record noted the Veteran reported right shoulder pain for an extended period and that he had injured his right shoulder 10 years before while working.  September 2009 and October 2009 VA treatment records note the Veteran's belief that his difficulty with his knees and shoulders and the resultant multiple surgeries were secondary to his exposure to Agent Orange in service.  A February 2010 private treatment record indicates that the Veteran reinjured his right shoulder in a car accident following an earlier hemiarthroplasty.  

In May 2010, the Veteran underwent a VA examination.  The examiner noted the Veteran's history of a right arm laceration in service when a roof on his bunker fell against his knees and a subsequent left shoulder injury at work.  The diagnoses included a well-healed right arm laceration and degenerative arthritis of both shoulders, treated surgically.  The examiner opined that while the right arm laceration in service was in the same arm as the arthritis, the wound was several inches below the joint and probably did not actually affect the joint itself.  He further opined that both shoulder disabilities were apparently related to work injuries, and that the left shoulder was covered by Worker's compensation.  

During both his August 2012 RO hearing and his November 2013 video conference Board hearing, the Veteran testified that he believed the arthritis he has in multiple joints, first started in his back when he was young and migrated to his shoulders.  He believes that it is a result of the collapse of the bunker he was in or that it is a result of his exposure to Agent Orange while in Vietnam.  He testified that he is the only person in his family, other than a son conceived after his service, with arthritis.  He also testified that the work that he did as a civilian "wore" on his shoulders and caused the arthritis to "keep growing in his body."  

In September 2014, the Veteran again underwent VA examination of his bilateral shoulders.  The examiner opined that the Veteran's diagnosed status post bilateral shoulder surgeries/replacement was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that the Veteran's bilateral shoulder disability was more likely than not related to his 30 plus years of post military manual labor work than to his active service time.  She noted that his service treatment records revealed that a right arm laceration healed without sequelae and his separation physical examination revealed no concerns beyond his knees and that the examination of the upper extremities was normal.  

In a February 2015 addendum, the September 2014 VA examiner opined that it was less likely than not that the Veteran's bilateral shoulder condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence of shoulder complaints, injury or treatment in service and that the separation physical examination of the shoulders was normal, with no complaints or concerns about his shoulders evident.  The examiner further noted that the Veteran was able to perform heavy manual labor for many years following his military service.  His diagnosed degenerative changes were more likely than not from repetitive use etiology.  Finally, the examiner opined that there was no evidence that the Veteran's conceded Agent Orange/herbicide exposure caused his bilateral shoulder degenerative changes with evidence of another etiology.  

The evidence shows that there is no diagnosis of right or left shoulder arthritis in service or within a year of separation.  The first report of a shoulder disability was in 1997, 30 years after the Veteran's separation from service.  As the evidence does not show right or left shoulder arthritis to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

Although the Veteran is presumed to have been exposed to herbicide agents such as Agent Orange as a result of his service in the Republic of Vietnam, his diagnosed right and left shoulder disabilities, including OA and DJD, are not disabilities presumed to be due to such exposure.  Thus, service connection for right and left shoulder OA and DJD is not warranted on a presumptive basis.  38 U.S.C.A. § 1116, 3.309.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed right or left shoulder disabilities, including OA and DJD, to his service, or any incident therein.  The private treatment records, as well as the VA examiners have consistently attributed the Veteran's current bilateral shoulder disabilities to the nature of his post-service manual labor, and/or to specific injuries sustained after service.  The earliest post-service treatment records, dating from 1997, do not link any shoulder complaints to the Veteran's service, his in-service injuries sustained during the collapse of his bunker roof, or his exposure to Agent Orange.  There is no competent evidence of record etiologically linking them to his service or any incident therein.  

The only other evidence of record supporting the Veteran's claims is his and his wife's lay testimony and statements.  Even if those statements could be read as claiming an onset of his shoulder disabilities in service after the bunker collapse and continuity of symptomatology since service, that history is substantially rebutted by the Veteran's complaints at discharge from service and the history he has provided various medical providers over the years.

At the time of the Veteran's release from military service, he complained of knee issues stemming from the bunker injury but made no mention of shoulder complaints.  This is consistent with the discharge examination report finding no clinical abnormalities of either shoulder.  The statements from the Veteran and his spouse are also contradicted by a number of statements made by the Veteran in the course of seeking medical treatment for his shoulders.  Interestingly, at the time of the first documented complaint of a shoulder issue after service, in 1997, the Veteran attributed his shoulder complaints to a work injury incurred in 1996.  The Veteran made no mention of any shoulder injury from his military service.  

The current lay statements from the Veteran and his wife are also contradicted by the June 2003 note where the Veteran reported left shoulder pain of "several" years duration that had recently increased in severity after a work injury in May 2003.  The Board finds the Veteran's characterization of "several" years to be inconsistent with the now-claimed history of shoulder issues for more than 30 years.  Again, at the May 2003 medical appointment, the Veteran reports no history of any in-service shoulder injury.  

The current lay statements from the Veteran and his wife are also contradicted by the August 2009 private treatment record which notes the Veteran reported that he had injured his right shoulder 10 years before while working.  Again, the Veteran makes no mention of any shoulder injuries more than 40 years prior during military service.  

Thus, the Board finds that there is substantial evidence of record from the discharge examination report to private and VA treatment records after service that contradict the current assertions of an in-service shoulder injury and continuity of symptomatology since that time.  As a result, the Board finds the Veteran and his spouse's lay statements, to the extent they address incurrence of an in-service shoulder injury and post-service continuity of symptomatology of shoulder complaints to not be credible.  

To the extent that the lay statements from the Veteran and his wife address the etiology of the Veteran's current shoulder disabilities, the Board finds that the statements are not competent evidence as the Veteran and his wife are not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed bilateral shoulder disabilities.  Determining the etiology of the bilateral shoulder disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Again, the only medical opinions to address the medical relationship, if any, between the Veteran's right or left shoulder disabilities and service weigh against the claims.  The Board finds that the VA examiner's September 2014 and February 2015 addendum opinions, to be the most probative evidence, as they are predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the onset of his symptoms and regarding his exposure to Agent Orange, and are supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  The 2014 VA examiner also explained that there was no evidence of any shoulder complaints, concerns or disability in service, and that the Veteran was concerned only regarding his knees at discharge.  The examiner further noted the nature of Veteran's post-service manual labor and shoulder injuries.  Moreover, the Veteran has not submitted any contrary competent and credible evidence linking his bilateral shoulder disabilities to service or any incident therein.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Accordingly, the Board concludes that the evidence of record does not support the claims of entitlement to service connection for right or left shoulder disabilities, to include OA and DJD, on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right shoulder disability, including OA and DJD, is denied.  

Service connection for left shoulder disability, including OA, DJD and rotator injury, is denied.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


